Opinión concurrente emitida por el
Juez Asociado Señor Dá-vila,
a la cual se unen el Juez Presidente, Señor Trías Monge y el Juez Asociado, Señor Martín.
San Juan, Puerto Rico, a 31 de enero de 1979
Concurro con la opinión del Tribunal porque entiendo que habiéndose establecido por el análisis de la sangre de las partes envueltas en este litigio que indubitablemente Pedro Fernando Diez Rodríguez no puede ser el padre de Johsian Fernando Guzmán, McCormick, On Evidence, Sec. 211, págs. 517-522; Ross, The Value of Blood Tests as Evidence in Par ternity Cases, 71 Harv. L. Rev. 466 (1958), la defensa de cosa juzgada tiene que ceder ante la verdad científicamente comprobada. Véase Pérez v. Bauzá, 83 D.P.R. 220, 226 (1961):
“Sin embargo, los tribunales se han negado a aplicar en forma inflexible la defensa de cosa juzgada cuando hacerlo de-rrotaría los fines de la justicia, especialmente si hay envueltas consideraciones de orden público. In re Spinosa’s Estate, 255 P.2d 843 (Cal. 1953); Universal Const. Co. v. City of Fort Laurerdale, 68 So.2d 366 (Fla. 1953); Commissioner of State Insurance Fund v. Law, 148 N.E.2d 136 (N.Y. 1958). Esto es particularmente cierto en los casos en que la sentencia anterior se opone a un menor de edad, que ordinariamente ha estado impe-dido de protegerse a sí mismo contra la conducta impropia o descuidada de su representante legal. In re Di Carlos, 44 P.2d 562 (Cal. 1935). Según se ha expresado, la doctrina descansa en el principio básico de que debe propiciarse la terminación de litigios, pero si la aplicación rigurosa de la misma derrotaría en la práctica un derecho permeado en alguna forma del interés público, los tribunales se inclinan hacia la solución que garantice cumplida justicia, en lugar de favorecer en forma rígida una ficción de ley que obedece fundamentalmente a un principio de conveniencia y orden procesal. Universal Const. Co. v. City of Fort Lauderdale, 68 So.2d 366 (Fia. 1953). En otras palabras, la regla no es absoluta y debe siempre considerarse conjunta-*381mente con el saludable principio de que debe dispensarse justicia en cada caso. Hodgson v. Applegate, 155 A.2d 97 (N.J. 1959).
Es indudable que la acción de filiación, vehículo que concede la ley para establecer el status familiar del ciudadano, está re-vestida de un gran interés público, y tiene hasta tangencias cons-titucionales si se quiere, por lo que con ello afecta la dignidad del individuo...
Tanto debe protegerse al niño que se le niega un padre como al padre que se le quiere imponer un hijo que científica-mente se demuestra que no lo es.